
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1

                          2003

      


      


      


NICHOLAS DISCOMBE

       


       


       


WITNESS SYSTEMS INC.

      


      


      


   

--------------------------------------------------------------------------------

   
 
 
SERVICE AGREEMENT
 
 
 
 


--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------




CONTENTS


CLAUSE

  PAGE

1.   DEFINITIONS   2 2.   TERM AND JOB DESCRIPTION   2 3.   DUTIES   2 4.  
SALARY   3 5.   BONUS   3 6.   RETENTION BONUS   4 7.   SHARE OPTIONS   4 8.  
EXPENSES   5 9.   COMPANY CAR   5 10.   INSURANCE   5 11.   HOLIDAY   5 12.  
SICKNESS AND OTHER INCAPACITY   5 13.   OTHER INTERESTS   6 14.   SHARE DEALING
AND OTHER CODES OF CONDUCT   6 15.   INTELLECTUAL PROPERTY   6 16.  
DISCIPLINARY AND GRIEVANCE PROCEDURES   7 17.   TERMINATION   7 18.   SUSPENSION
  9 19.   RESTRAINT ON ACTIVITIES OF EXECUTIVE AND CONFIDENTIALITY   9 20.  
POST-TERMINATION COVENANTS   10 21.   CHANGE OF CONTROL   11 22.   DATA
PROTECTION   12 23.   EMAIL AND INTERNET USE   12 24.   CONTRACTS (RIGHTS OF
THIRD PARTIES) ACT 1999   12 25.   MISCELLANEOUS   13

1

--------------------------------------------------------------------------------

THIS AGREEMENT is made on June 29, 2003 BETWEEN

(1)WITNESS SYSTEMS INC., a Delaware corporation which has its registered office
at 300 Colonial Center Parkway, Roswell, Georgia 30076 (the Company); and

(2)NICHOLAS SANDERS DISCOMBE of Three Beeches, Greendene, East Horsley, Surrey
KT23 5RG (the Executive)

IT IS AGREED as follows:—

1.     DEFINITIONS

        In this Agreement the following expressions have the following meanings:

        Acquisition means the Company acquiring more than 75% of the voting
rights of Eyretel Plc and the offer by the Company becoming or being declared
wholly unconditional in all respects;

        Board means the board of directors of the Company or a duly constituted
committee of the board of directors;

        Chief Executive Officer means the Chief Executive Officer of the Company
or his replacement from time to time;

        Compensation Committee means the committee of directors of the Board
designated to set the remuneration of the executive officers of the Company;

        Effective Date means 1 April 2003;

        Employment means the Executive's employment in accordance with the terms
and conditions of this Agreement;

        Good Reason means: (i) any reduction in the Executive's basic salary; or
(ii) a material reduction in the Executive's job function, duties or
responsibilities or a change in the Executive's reporting relationship such that
he is required to report to someone other than the most senior executive officer
of the Company; or (iii) any material breach by the Company of any of the terms
of this Agreement;

        Group Company means the Company, any holding company and any subsidiary
of the Company or any holding company (as defined in the Companies Act 1985);
and

        Recognised Investment Exchange has the meaning given to it by
section 285 of the Financial Services and Markets Act 2000.

2.     TERM AND JOB DESCRIPTION

2.1The Executive shall be employed by the Company as Chief Operating Officer
(COO) of the Company, with direct responsibility for sales, marketing,
operations and engineering areas.

2.2The Employment shall begin on the Effective Date. The Executive's period of
continuous employment for statutory purposes began on 15 November 1998.

2.3Subject to clause 17, the Employment will continue until terminated by either
party giving to the other 12 months written notice.


3.     DUTIES

3.1During the Employment, the Executive will:

(a)well and faithfully serve the Company and use his utmost endeavours to
promote the interest thereof and shall perform such duties and exercise such
powers in relation to the

2

--------------------------------------------------------------------------------

conduct and management of the affairs of the Company or any Group Company that
may from time to time be assigned to or vested in him by or at the discretion of
the most senior Executive Officer;

(b)provide the Board such information concerning the affairs of the Company and
any Group Company as the most senior Executive Officer shall require and at all
times shall conform to the reasonable directions of the most senior Executive
Officer and comply with all the rules and regulations of the Company from time
to time in force; and

(c)unless prevented by sickness, injury or other incapacity, devote the whole of
his time, attention and abilities during normal business hours and at such other
times as the Company or his duties may reasonably require to the business and
affairs of the Company or any other Group Company for which he is required to
perform duties.



3.2The Executive's working time is not measured or pre-determined and there are
no fixed working hours for the Employment. The Executive is responsible for
determining his own hours of work, provided that such hours are consistent with
the efficient and conscientious performance of his duties.

3.3The most senior Executive Officer may at any time require the Executive to
cease temporarily or otherwise performing and exercising any of the duties or
powers which are from time to time entrusted to or conferred upon him provided
that any requirement to permanently cease duties or powers does not materially
reduce the Executive's status in the Company.

3.4The Executive's normal place of work is the Company's principal UK office
from time to time or such other location within the United Kingdom at which the
Company may from time to time reasonably require the Executive to base himself
for the proper performance of his duties hereunder. The Executive shall not be
required (except for travel on the business of the Company or any other Group
Company) to reside in other parts of the world. If the Executive is required to
move his place of work and the Company requires the Executive to change his
residence as a consequence the Company will reimburse the Executive such removal
and other expenses incidental to such changes of residences as the Company may
consider fair and reasonable in the circumstances.

4.     SALARY

4.1The Executive's initial salary is £210,000 (less any required deductions).
The salary will be reviewed annually during the Employment with the first review
to take place on or around 1 January 2004.

4.2The Executive's salary will accrue on a daily basis, and will be payable in
arrears in equal monthly instalments on or before the last day of each calendar
month.

4.3The Executive's salary will, unless otherwise agreed, be inclusive of all
fees and other remuneration to which he may be or become entitled as an officer
of the Company or of any other Group Company.

5.     BONUS

5.1The Executive shall be eligible to receive an annual performance bonus (the
Performance Bonus) in each financial year. The Executive's bonus objectives will
be recommended by the Chief Executive Officer of the Company and agreed by the
Compensation Committee and will be communicated in writing to the Executive at
or around the beginning of each quarter of the Company's calendar year.

3

--------------------------------------------------------------------------------

5.2The Executive's annual on target Performance Bonus for the Company's calendar
year 2003 is £110,000 and shall be pro-rated from the 1st April 2003. The
components of the performance bonus for the Company's calendar year 2003 are
attached at Appendix A.

5.3Subject to clause 5.4 below, if the Employment terminates during the course
of the Company's financial year, the amount of the Performance Bonus payable
shall be pro rated up to the date of the Company's last completed fiscal
quarter.

5.4No bonus will be payable if the Employment is terminated for gross
misconduct.

6.     RETENTION BONUS

6.1The Executive shall be entitled to a retention bonus of £1,000,000 (less
applicable statutory deductions) (the Retention Bonus).

6.2Subject to clause 6.3 below, the Retention Bonus shall be paid to the
Executive in two instalments as follows:

(a)£400,000 shall be paid on the first anniversary of the Acquisition; and

(b)£600,000 shall be paid on the second anniversary of the Acquisition.

6.3The Retention Bonus (or any part thereof) shall be immediately payable in
full on:

(a)the date of a Change of Control (as defined in clause 21);

(b)the date on which the Executive is dismissed from his position as COO of the
Company other than for gross misconduct;

(c)the date on which the Executive resigns for Good Reason; or

(d)the date on which the Employment terminates as a result of death or
incapacity.

6.4The Retention Bonus or any part thereof will not be payable if the Executive
resigns from the Company other than for Good Reason or if the Company terminates
the Employment for gross misconduct. For the avoidance of doubt, the Executive
will not be required to repay the Retention Bonus or any part thereof if he
resigns from the Company or if the Company terminates the Employment after he
has received payment.

7.     SHARE OPTIONS

7.1Within three months of the Acquisition, the Executive will be granted options
over up to 2% of the outstanding shares of the Company. The exercise price of
the options shall be the share price of the Company's shares at the date of
grant. Subject to the terms of the Witness Systems Inc. 2003 Broad Based Stock
Option Plan (but subject as amended in clause 7.2 below) the options shall vest
over a period of four years, with 25% of the options vesting on the first
anniversary of the Acquisition and the remainder vesting in equal monthly
instalments over the following three years.

7.2Notwithstanding the termination provisions set out at Clause 4 of the Witness
Systems Inc. 2003 Broad Based Stock Option Plan's terms and conditions, any
options granted to the Executive pursuant to clause 7.1 of this Agreement shall
continue to vest for the duration of the Executive's employment with the
Company. If the Executive's employment terminates for any reason, (other than in
a change of control situation as set out in Clause 21 of this Agreement) the
options shall cease to vest.

4

--------------------------------------------------------------------------------



8.     EXPENSES

        The Executive shall be reimbursed the amount of reasonable travelling,
hotel, entertainment and other expenses properly and necessarily incurred by the
Executive in the course of his Employment subject to production of receipts or
other appropriate evidence of payment. The Executive shall be entitled to
business class air travel for intercontinental flights or any other flight of
over six hours taken for business purposes.

9.     COMPANY CAR

        The Executive will receive a car allowance of £1,500 per month (less any
required deductions), which will be paid monthly in arrears with the Executive's
salary.

10.   INSURANCE

        The Company will, on terms not materially less favourable than when the
Executive was the Chief Executive Officer of Eyretel plc:

(a)pay for the benefit of the Executive his wife and any dependent children
subscriptions to the Eyretel plc private medical expenses insurance arrangements
for the time being in force;

(b)pay for the benefit of the Executive subscriptions to the Eyretel plc
permanent health insurance arrangements for the time being in force; and

(c)pay for the benefit of the Executive subscriptions to the Eyretel plc life
assurance arrangements, which currently provides for life insurance cover equal
to four times the Executive's basic salary.

11.   HOLIDAY

11.1The Executive's entitlement to holiday shall be in accordance with the
Company's UK holiday scheme (as amended from time to time). The Executive is
currently entitled to 24 working days' paid holiday per calendar year during his
Employment (plus bank and public holidays in England), to be taken at a time or
times convenient to the Company. The right to paid holiday will accrue pro-rata
during each calendar month of the Employment.

12.   SICKNESS AND OTHER INCAPACITY

12.1If the Executive shall be prevented by sickness, injury or other incapacity
from properly performing his duties hereunder he shall report this fact
forthwith to the Chief Executive Officer or in his absence the Chief Financial
Officer and if the Executive is unable to work for seven or more consecutive
calendar days he shall provide a medical practitioner's statement on the eighth
calendar day following the commencement of absence and weekly thereafter.
Immediately following his return to work after a period of absence the Executive
shall complete a self-certification form available from the Company detailing
the reason for his absence.

12.2Subject to the Executive's compliance with the Company's policy on
notification and certification of periods of absence from work, the Executive
will continue to be paid his full salary during any period of absence from work
for the first six months of any period of absence from work due to sickness or
injury in any twelve-month period. Such payment will be inclusive of any
statutory sick pay payable in accordance with applicable legislation in force at
the time of absence. Such payment will also be subject to the right of the
Company to deduct from the remuneration of the Executive the amount of income
benefit which he is entitled to

5

--------------------------------------------------------------------------------

claim in consequence of sickness or accident under any scheme for the time being
in force which by virtue of the Employment by the Company he is a
non-contributory member. The Executive will not be paid for any further period
of absence.

12.3In the event that the Executive is incapable of performing his duties by
reason of injury sustained wholly or partially as a result of actionable
negligence nuisance or breach of statutory duty on the part of any third party
all payments made to the Executive by the Company by way of remuneration shall
to the extent that compensation is recoverable from that third party constitute
loans by the Company to the Executive (notwithstanding that as an interim
measure income tax has been deducted from payments as if they were emoluments of
employment) and shall be repaid when and to the extent that the Executive
recovers compensation for loss of earnings from that third party by action or
otherwise.

12.4The Executive may be required to undergo a medical examination at the
direction of the Company at any time during the Employment. The Company will pay
all reasonable expenses incurred in having the examination. The medical
examination will be carried out by a registered practitioner, nominated by the
Company. Subject to the provisions of the Access to Medical Reports 1988, the
Executive shall authorise such medical practitioner to disclose to and discuss
with the Company the results of the medical examination and any matters which
arise from it. The Company will be entitled to receive a copy of any report
produced in connection with all such examinations and to discuss the contents of
the report with the medical practitioner who produced it.

13.   OTHER INTERESTS

13.1Subject to clause 13.2, during the Employment the Executive will not
(without the Board's prior written consent) be directly or indirectly engaged,
concerned or interested in any other business activity, trade or occupation
which competes with the business of the Company or any Group Company from time
to time.

13.2Notwithstanding clause 13.1, the Executive may hold for investment purposes
an interest (as defined by Schedule 13 Companies Act 1985) of up to 3 per cent
in nominal value or (in the case of securities not having a nominal value) in
number or class of securities in any class of securities listed or dealt in a
Recognised Investment Exchange, provided that the company which issued the
securities does not carry on a business which is similar to or competitive with
any business for the time being carried on by any company in the Group.

14.   SHARE DEALING AND OTHER CODES OF CONDUCT

        The Executive will comply with all codes of conduct adopted from time to
time by the Board and with all applicable rules and regulations of the UK
Listing Authority, NASDAQ and any other relevant regulatory bodies, including
the Model Code on dealings in securities.

15.   INTELLECTUAL PROPERTY

15.1It shall be part of the Executive's normal duties or other duties
specifically assigned to him (whether or not during normal working hours and
whether or not performed at the Executive's normal place of work) at all times
to consider in what manner and by what new methods or devices the products,
services, processes, equipment or systems of the Company with which he is
concerned or for which he is responsible might be improved and may as part of
such duties originate designs (whether registrable or not) or patentable work or
other work

6

--------------------------------------------------------------------------------

in which copyright, database rights or trade mark rights (together Employee
Works) may subsist. Accordingly:

(a)the Executive shall as soon as practicable disclose full details of Employee
Works in confidence to the Company and shall regard himself in relation to
Employee Works as a trustee for the Company;

(b)all intellectual property rights in Employee Works shall vest absolutely in
the Company which shall be entitled, so far as the law permits, to the exclusive
use thereof;

(c)notwithstanding (b) above, the Executive assigns to the Company all right,
title and interest, present and future, anywhere in the world in copyright and
in any other intellectual property rights in respect of all Employee Works
written, originated, conceived or made by the Executive (except only those
Employee Works written, originated, conceived or made by the Executive wholly
outside his normal working hours hereunder and wholly unconnected with his
service hereunder) during the continuance of his employment hereunder;

(d)the Executive hereby waives all moral rights as author under the Copyright
Designs and Patents Act 1988 or any equivalent laws in respect of any Employee
Works; and

(e)the Executive agrees and undertakes that at any time during or after the
termination of his employment he will at the Company's expense execute such
deeds or documents and do all such acts and things as the Company may deem
necessary or desirable to substantiate its rights in respect of the matters
referred to above including for the purpose of obtaining letters patent or other
privileges in all such countries as the Company may require.



15.2Where any intellectual property belongs to the Executive the Company shall
have the option exercisable by notice in writing to the Executive given within
three months of the Executive's notification to the Company to purchase or to be
granted a licence in respect of such intellectual property. The consideration
and the other terms for such purchase or licence shall be on a fair and
reasonable basis to be agreed or settled by a single arbitrator appointed for
that purpose by the Company and Executive. Notwithstanding the foregoing, where
the Company elects not to purchase or take a licence in respect of the
intellectual property the Executive shall not sell or licence the intellectual
property to a third party for a consideration which is less than the highest
consideration proposed by the Company for a sale or similar licence during any
aforesaid negotiations between the Company and the Executive.

16.   DISCIPLINARY AND GRIEVANCE PROCEDURES

16.1There is no formal disciplinary procedure in relation to the Employment. If
the Executive is dissatisfied with any disciplinary decision taken in relation
to him he may appeal in writing to the Board within 7 days of that decision. The
Board's decision shall be final.

16.2If the Executive has any grievance in relation to the Employment he may
raise it in writing with the Chairman of the Board, and if necessary appeal to
the Board, whose decision shall be final.

17.   TERMINATION

17.1Either party may terminate the Employment in accordance with clause 2.3.

17.2If the Executive's Employment is terminated by the Company other than for
gross misconduct or if the Executive terminates the Employment, for good reason
the Company will pay to the

7

--------------------------------------------------------------------------------

Executive an amount equal to twelve months of the Executive's then current
monthly basic salary (or if notice has already been served under clause 2.3 an
amount equal to the salary due for the remainder of the notice period) (the
Payment in Lieu).

17.3The Payment in Lieu will be paid to the Executive in equal monthly
instalments. In the event that the Executive finds reasonably comparable
employment with a salary and bonus compensation program similar to that provided
by the Company following the date of termination, the monthly payments shall
cease immediately.

17.4The Company may also terminate the Employment immediately and with no
liability to make any further payment to the Executive (other than in respect of
amounts accrued due at the date of termination) if the Executive;

(a)commits any serious breach or repeats or continues (after written warning) to
commit any breach of any of his obligations under this Agreement other than a
breach which is capable of remedy and is remedied forthwith by the Executive at
the Company's request to the complete satisfaction of the Company;

(b)is guilty of gross misconduct (including but not limited to knowingly making
or giving false statements of documents) which, in the Board's reasonable
opinion, has damaged or may damage the business or affairs of the Company or any
other Group Company;

(c)is convicted of a criminal offence (other than a road traffic offence not
subject to a custodial sentence);

(d)is declared bankrupt or makes any arrangement with or for the benefit of his
creditors or has an interim order made against him under Part VIII of the
Insolvency Act 1986 or has a county court administration order made against him
under the County Court Act 1984.

17.5The Company may also terminate the Employment by giving 3 months' notice to
the Executive if the Executive is unable (whether due to illness or otherwise)
properly and effectively to perform his duties under this Agreement for a period
or periods totalling at least 180 working days in any consecutive period of
12 months.

17.6On termination of the Employment for whatever reason (and whether in breach
of contract or otherwise) the Executive will:

(a)immediately deliver to the Company all books, documents, papers, computer
records, computer data, credit cards, and any other property relating to the
business of or belonging to the Company or any other Group Company, which is in
his possession or under his control. The Executive is not entitled to retain
copies or reproductions of any documents, papers or computer records relating to
the business of or belonging to the Company or any other Group Company;

(b)immediately resign from any office he holds with the Company or any other
Group Company (and from any related trusteeships) without any compensation for
loss of office. Should the Executive fail to do so he hereby irrevocably
authorises the Company to appoint some person in his name and on his behalf to
sign any documents and do any thing to give effect to his resignation from
office; and

(c)immediately pay to the Company or, as the case may be, any other Group
Company all outstanding loans or other amounts due or owed to the Company or any
Group Company. The Executive confirms that, should he fail to do so, the Company
is to be treated as authorised to deduct from any amounts due or owed to the
Executive by the Company (or any other Group Company) a sum equal to such
amounts.

8

--------------------------------------------------------------------------------

17.7It is acknowledged that the Executive may, during the Employment, be granted
rights upon the terms and subject to the conditions of the rules from time to
time of the Witness Systems Inc. 2003 Broad Based Stock Option Plan or any other
profit sharing, share incentive, share option, bonus or phantom option scheme
operated by the Company or any Group Company with respect to shares in the
Company or any Group Company. If, on termination of the Employment, whether
lawfully or in breach of contract the Executive loses any of the rights or
benefits under such scheme (including rights or benefits which the Executive
would not have lost had the Employment not been terminated) the Executive shall
not be entitled, by way of compensation for loss of office or otherwise
howsoever, to any compensation for the loss of any rights under any such scheme.

17.8The Executive will not at any time after termination of the Employment
represent himself as being in any way concerned with or interested in the
business of or employed by, the Company or any other Group Company.

18.   SUSPENSION

18.1At any time after the service of the notice required to be given under
clause 2.3 the Executive may be required by the Company not to attend at his
place of work at any time for such period of the Employment and on such terms as
the Company deems necessary.

18.2The Company may suspend the Executive from the Employment during any period
in which the Company is carrying out a disciplinary investigation into any
alleged acts or defaults of the Executive. Such suspension shall be on full pay
and other benefits. Such period of suspension shall be for no longer than
necessary and in any event no longer than three months.

19.   RESTRAINT ON ACTIVITIES OF EXECUTIVE AND CONFIDENTIALITY

        Save insofar as such information is already in the public domain the
Executive will keep secret and will not at any time (whether during the
Employment or thereafter) use for his own or another's advantage, or reveal to
any person, firm, company or organisation and shall use his best endeavours to
prevent the publication or disclosure of any information which the Executive
knows or ought reasonably to have known to be confidential, (including, without
limitation, any confidential know-how, trade secrets, customer lists, details of
client of consultant contracts, current and anticipated customer requirements,
pricing policies, price lists, market studies, business plans, operational
methods, marking plans or strategies, product development techniques or plans,
computer software programs (including object code and source code) data, and
documentation, data base technologies, systems, structures and architectures,
inventions and ideas, past, current and planned research and development,
compilations, devices, methods, techniques, processes, financial information and
data, business acquisition plans and new personnel acquisition plans; concerning
the business, technical products or affairs of the Company or any other Group
Company or any of its or their customers.

        The restrictions in this clause shall not apply:

(a)to any disclosure or use authorised by the Board or required by law or
regulatory authority or by the Employment; or

(b)so as to prevent the Executive from using his own personal skill in any
business in which he may be lawfully engaged after the Employment is ended or

(c)to prevent the Executive making a protected disclosure within the meaning of
s43A of the Employment Rights Act 1996.

9

--------------------------------------------------------------------------------



20.   POST-TERMINATION COVENANTS

20.1For the purposes of clause 20 the following definitions shall apply:

(a)"Termination Date" means the date of the termination of the Employment
howsoever caused;

(b)"Prohibited Business" means any business or activity carried on by the
Company or any Group Company at the Termination Date or at any time in the
Relevant Period in which the Executive shall have been directly concerned in the
course of his employment at any time in the Relevant Period;

(c)"Prospective Customer" shall mean any person, firm or company who was at the
Termination Date negotiating with the Company or any Group Company with a view
to dealing with the Company or any Group Company as a customer;

(d)"Protected Distributor" means any distributor of the Company or any Group
Company with whom the Executive shall have had material dealings in the course
of his employment during the Relevant Period;

(e)"Protected Supplier" means any supplier of the Company or any Group Company
with whom the Executive shall have had material dealings in the course of his
employment during the Relevant Period;

(f)"Relevant Period" means the 12 month period ending with the Termination Date;
and

(g)"Restricted Customer" means any person, firm, company or other entity who was
at any time in the Relevant Period a customer of the Company or any Group
Company.

20.2The Executive shall not during the period of twelve months after the
Termination Date within any country in which the Company operates ("Territory")
carry on or be directly or indirectly engaged or concerned or interested whether
as principal, agent, shareholder, partner, consultant, proprietor, investor,
director, employee or otherwise howsoever in any business or the setting up of
any business engaged in or which is intended to be engaged in any Prohibited
Business in competition with the Company. (For the purpose of this sub-clause
acts done by the Executive outside the Territory shall nonetheless be deemed to
be done within the Territory where their primary purpose is the obtaining of any
Prohibited Business which is in competition with the Company from any person,
firm, company or other entity with business premises within the Territory).

20.3The Executive shall not during the period of twelve months after the
Termination Date directly or indirectly on his own account or on behalf of or in
conjunction with any person, firm or company or other organisation canvass or
solicit or by any other means seek to conduct Prohibited Business in competition
with the Company with or conduct Prohibited Business in competition with the
Company with any Restricted Customer with whom the Executive shall have had
material dealings in the course of his duties hereunder at any time in the
Relevant Period or with whom and to the knowledge of the Executive any employee
of the Company or any Group Company under the Executive's control have had
material dealings in the course of their duties with the Company or any Group
Company in the Relevant Period.

20.4The Executive shall not during the period of twelve months after the
Termination Date directly or indirectly on his own account or on behalf of or in
conjunction with any person, firm or company or other organisation canvass or
solicit or by any other means seek to conduct Prohibited Business in competition
with the Company with or conduct Prohibited Business in competition with the
Company with any Prospective Customer with whom the Executive shall have had
material dealings in the course of his duties hereunder at any time in

10

--------------------------------------------------------------------------------

the Relevant Period or with whom and to the knowledge of the Executive any
employee of the Company or any Group Company under the Executive's control have
had material dealings in the course of their duties with the Company or any
Group Company in the Relevant Period.

20.5The Executive shall not during the period of twelve months after the
Termination Date directly or indirectly induce or seem to induce any employee of
the Company or any Group Company engaged in the Prohibited Business who was such
an employee at the Termination Date and with whom the Executive shall during the
Relevant Period have had material dealings in the course of his duties hereunder
to leave the employment of the Company or any Group Company whether or not this
would be a breach of contract on the part of the employee.

20.6The Executive shall not during the period of twelve months after the
Termination Date directly or indirectly seek to entice away from the Company or
any Group Company or otherwise solicit or interfere with the relationship
between the Company or any Group Company and any Protected Supplier and/or
Protected Distributor.

20.7The Executive will not encourage, assist or procure any other person, firm
or company to do anything which, if done by the Executive would be in breach of
clauses 20.2 to 20.6.

20.8Each of the restrictions contained in this clause 20 is intended to be
separate and severable. In the event that any of the restrictions shall be held
void but would be valid if part of the wording thereof were deleted such
restrictions shall apply with such deletion as may be necessary to make it valid
and effective.

20.9The period during which the restrictions referred to in clauses 20.2 - 20.6
inclusive shall apply following the Termination Date shall be reduced by the
amount of time during which, if at all, the Company suspends the Executive under
the provisions of clause 18.1.

21.   CHANGE OF CONTROL

21.1For the purpose of this clause 21, the following definitions shall apply:

(a)"Change of Control" means:

(i)the approval of the shareholders of the Company of a merger, consolidation or
other reorganisation in each case, with respect to which persons who were the
shareholders of the Company immediately prior to such merger, consolidation or
other reorganisation immediately thereafter do not own more than fifty percent
(50%) of the combined voting power entitled to vote generally in the election of
directors of the Company's merged or consolidated or reorganised then
outstanding voting securities; or

(ii)the sale of all or substantially all of the assets of the Company; or

(iii)the sale of the common stock of the Company to the general public pursuant
to a registration statement filed with and declared effective by the Securities
and Exchange Commission (other than a registration statement solely covering an
employee benefit plan or corporate reorganisation).

21.2Without the prejudice to the provisions of clauses 5.3 and 6.3 if within
6 months of a Change of Control either:

(a)the Company terminates the Employment other than in circumstances where the
Executive has committed a fundamental breach of this Agreement; or

11

--------------------------------------------------------------------------------

(b)the Executive terminates his Employment for Good Reason the Company will pay
the Executive within ten (10) business days of the date of termination, a lump
sum payment equal to 12 months of the Executive's then basic salary.

22.   DATA PROTECTION

22.1The Executive consents to the Company and any Group Company processing data
relating to him at any time (whether before, during or after the Employment) for
the following purposes:

(a)performing its obligations under the Agreement (including remuneration,
payroll, pension, insurance and other benefits, tax and national insurance
obligations);

(b)the legitimate interests of the Company and any Group Company including any
sickness policy, working time policy, investigating acts or defaults (or alleged
or suspected acts or defaults) of the Executive, security, management
forecasting or planning and negotiations with the Executive;

(c)processing in connection with any merger, sale or acquisition of a company or
business in which the Company or any Group Company is involved or any transfer
of any business in which the Executive performs his duties; and

(d)transferring data to countries outside the European Economic Area for any of
the purposes set out in (a) to (c) above.

22.2The Executive explicitly consents to the Company and any Group Company
processing sensitive personal data (within the meaning of the Data Protection
Act 1998) at any time (whether before, during or after the Employment) for the
following purposes:

(a)where the sensitive personal data relates to the Executive's health, any
processing in connection with the operation of the Company's (or any Group
Company's) sickness policy or any relevant pension scheme or monitoring absence;

(b)where the sensitive personal data relates to an offence committed, or
allegedly committed, by the Executive or any related proceedings, processing for
the purpose of the Company's or any Group Company's disciplinary purposes;

(c)for all sensitive personal data, any processing in connection with any
merger, sale or acquisition of a company or business in which the Company or any
Group Company is involved or any transfer of any business in which the Executive
performs his duties; and

(d)for all sensitive personal data, any processing in the legitimate interests
of the Company or any Group Company.

23.   EMAIL AND INTERNET USE

23.1The Executive agrees to be bound by and to comply with the terms of the
Company's email and internet policy as amended from time to time.

24.   CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

24.1A person who is not a party to this Agreement shall have no right under the
Contracts (Rights of Third Parties) Act 1999 to enforce any of its terms, save
that the Executive's wife and any dependent children may enforce the relevant
provisions of this Agreement.

12

--------------------------------------------------------------------------------



25.   MISCELLANEOUS

25.1This Agreement, together with any other documents referred to in this
Agreement, constitutes the entire agreement and understanding between the
parties, and supersedes all other agreements both oral and in writing between
the Company and the Executive (other than those expressly referred to herein).
The Executive acknowledges that he has not entered into this Agreement in
reliance upon any representation, warranty or undertaking which is not set out
in this Agreement or expressly referred to in it as forming part of the
Executive's contract of employment.

25.2The Executive represents and warrants to the Company that he will not by
reason of entering into the Employment, or by performing any duties under this
Agreement, be in breach of any terms of employment with a third party whether
express or implied or of any other obligation binding on him.

25.3Any notice to be given under this Agreement to the Executive may be served
by being handed to him personally or by being sent by recorded delivery first
class post to him at his usual or last known address; and any notice to be given
to the Company may be served by being left at or by being sent by recorded
delivery first class post to its registered office for the time being. Any
notice served by post shall be deemed to have been served on the day (excluding
Sundays and public and bank holidays) next following the date of posting and in
proving such service it shall be sufficient proof that the envelope containing
the notice was properly addressed and posted as a prepaid letter by recorded
delivery first class post.

25.4Any reference in this Agreement to an Act of Parliament shall be deemed to
include any statutory modification or re-enactment thereof.

25.5This Agreement is governed by, and shall be construed in accordance with,
the laws of England.


SIGNED as a DEED and   )     DELIVERED by the   )     EXECUTIVE in the presence
of:   )     Name:   )   /s/  NICK DISCOMBE      

--------------------------------------------------------------------------------

    )   Nick Discombe Occupation:   )   President and Chief Operating Officer  
  )   Witness Systems, Inc. Address:   )     SIGNED for and on behalf of   )  
/s/  DAVID B. GOULD      

--------------------------------------------------------------------------------

WITNESS SYSTEMS INC.   )   David B. Gould         Chairman of the Board and
Chief Executive Officer
Witness Systems, Inc.

13

--------------------------------------------------------------------------------



QuickLinks


CONTENTS
